100 S.W.3d 820 (2003)
STATE of Missouri, Respondent,
v.
Shawnell LAWSON, Appellant.
No. WD 60528.
Missouri Court of Appeals, Western District.
January 28, 2003.
Motion for Rehearing and/or Transfer Denied February 27, 2003.
Application for Transfer Denied April 22, 2003.
*821 Kent E. Gipson, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, John Munson Morris, Nicole Gorovsky, Attorney General Office, Jefferson City, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and THOMAS H. NEWTON, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2003.

ORDER
Shawnell Lawson appeals the circuit court's judgment convicting him of murder in the first degree and armed criminal action. We affirm the judgment. Rule 30.25(b).